COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Athey and Senior Judge Clements
UNPUBLISHED




              MEREISA CLEVELAND McDANIEL

              v.      Record No. 1341-20-3

              HARRISONBURG ROCKINGHAM
               SOCIAL SERVICES DISTRICT
                                                                               MEMORANDUM OPINION*
              MEREISA CLEVELAND McDANIEL                                           PER CURIAM
                                                                                   JULY 20, 2021
              v.      Record No. 1342-20-3

              HARRISONBURG ROCKINGHAM
               SOCIAL SERVICES DISTRICT


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                                Clark A. Ritchie, Judge

                                (A. Hunter Jackson; Evans Oliver, PLC, on brief), for appellant.
                                Appellant submitting on brief.

                                (Sheila K. Paladino, Assistant County Attorney; Danita S. Alt,
                                Guardian ad litem for the minor children, on brief), for appellee.
                                Appellee and Guardian ad litem submitting on brief.


                      Mereisa Cleveland McDaniel (father) appeals the circuit court’s orders terminating his

              parental rights to his two children, M.N.M. and M.C.M. Father argues that the circuit court erred in

              terminating his parental rights under Code § 16.1-283(C)(2) because he had substantially remedied

              the conditions that led to or required the continuation of the children’s placement in foster care.

              Father further asserts that the circuit court erred in terminating his parental rights under Code

              § 16.1-283(E)(i) because termination was not in the children’s best interests. Upon reviewing the



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
record and briefs of the parties, we conclude that the circuit court did not err. Accordingly, we

affirm the decision of the circuit court.

                                            BACKGROUND1

        “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

        Father’s parental rights to two older children had been involuntarily terminated in 2010, and

father “didn’t want anything to do with those kids then.” The Harrisonburg Rockingham Social

Services District (HRSSD) had provided two years of extensive services to father before that

termination.

        Father is the biological father to M.N.M., a five-year-old minor child, and M.C.M., a

four-year-old minor child.2 On May 3, 2017, HRSSD petitioned the Rockingham County Juvenile

and Domestic Relations District Court (the JDR court) for protective orders on behalf of M.N.M.

and M.C.M. HRSSD alleged that the children were at risk of being abused or neglected because of

domestic violence between the parents, the condition of the home, and the biological mother’s

mental health. HRSSD’s safety plan removed the biological mother from father’s home. The JDR




        1
         The record in these cases was sealed. Nevertheless, these appeals necessitate unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
        2
         Anne Cornett is the biological mother of M.N.M. and M.C.M., but not father’s two
older children. The Rockingham County Juvenile and Domestic Relations District Court
terminated Cornett’s parental rights. Cornett did not appeal.
                                               -2-
court granted HRSSD’s request and subsequently entered multiple protective orders between June

2017 and February 2018 requiring father to cooperate with services.

         Beginning in the summer of 2017 through July 2018, HRSSD provided parent education

services in father’s home to prevent the children’s removal from his care. Father was supposed to

be the primary caretaker of the children, but because of his work schedule and refusal to cooperate

with services, he instead had five different caregivers for the children. Father often impeded the

meeting schedule with the parent educator with various appointments and his work schedule.

Father felt that HRSSD was out to get him, and it was difficult to redirect him to the children’s

needs.

         HRSSD was concerned about the condition of the home where father and the children lived.

On June 25, 2018, HRSSD visited the home and found mouse feces “on just about any surface you

would look at,” which stuck on the children’s hands and feet. Before anyone could intervene,

M.C.M. put his feces-covered hand in his mouth. HRSSD directed father to get mousetraps and

sterilize the home.

         HRSSD returned to the home on July 11, 2018 and found that the conditions had worsened.

Mouse feces were still everywhere, including near the children’s toothbrushes, on the kitchen

counters, and on the children’s toys. The children’s bedroom also smelled of urine and spoiled

milk, causing the social worker to gag when he entered the room. The sheet of the pack-n-play,

where M.C.M. slept, had fused to the pad beneath it because it had not been cleaned. Father refused

to accept any responsibility for the condition of the home.

         On July 13, 2018, the JDR court entered emergency removal orders removing the children

from father’s care. The JDR court subsequently adjudicated that the children were abused or

neglected and entered dispositional orders.




                                                 -3-
        HRSSD offered father supervised visitation while the children were in foster care. Father

did not respond well to the feedback HRSSD provided about the visits, and he often stated that

“men parent differently than women.” Father also focused on how he had been wronged by the

children’s mother and unfairly treated, rather than on his parenting skills or the children’s needs.

The parent educator was rehired in April 2019 to conduct supervised visits between father and the

children and to provide parenting education to father. The parent educator directed father to choose

different developmental skills to work on with the children during visits; father told the parent

educator this was new to him and he needed more practice, despite having worked with HRSSD for

two years. Father did well with visits in structured environments, but during visits in the

community, there were concerns for the children’s safety and father’s ability to manage both

children. At one visit, M.C.M. ran into the road while father was distracted with M.N.M. HRSSD

was also concerned with father’s physical health, especially during visits, because his obesity made

it difficult for him to keep up with the children. Father was often dripping in sweat shortly after a

visit began and could not get up and down from the floor to play with the children.

        During parent education meetings or other communications with service providers, father

did not ask about the children or how they were doing. Father initially refused to provide budget or

income information because father felt it was not anyone’s business, but eventually completed a

budget with his counselor. After February 2020, father had no contact with the children or HRSSD.

        On February 19, 2020, the JDR court approved a foster care plan with the permanent goal of

adoption and entered orders terminating father’s parental rights. Father appealed the JDR court’s

rulings to the circuit court.

        On August 28, 2020, the parties appeared before the circuit court. HRSSD presented

evidence that the children had medical and behavioral concerns when entering foster care, but at the




                                                 -4-
time of the circuit court hearing, the children “were thriving, very healthy.” The children had

become attached to their foster parents.

        Father acknowledged that the circuit court previously had terminated his parental rights to

his two older children. He explained that at the time, he did not want to be the primary caregiver for

his older children, yet he wanted to be involved in the lives of M.N.M. and M.C.M. Father,

however, continued to blame others for the children’s removal and admitted to refusing to cooperate

with HRSSD. Father testified that he had not contacted HRSSD about the children since the JDR

court terminated his parental rights because he did not trust HRSSD and did not “want to deal with

it.”

        After hearing the evidence and arguments, the circuit court took the matter under

advisement and issued a letter opinion. The circuit court found that certain factors existed that

supported the termination of father’s parental rights. Those factors included father’s lack of ability

to effectively parent, father’s refusal to acknowledge any responsibility in the living conditions of

his home, father’s lack of accountability for the circumstances, and father’s inability to parent

independently without HRSSD’s assistance.

        The circuit court found that the children had been in foster care for over twenty-five months

and “not a single thing ha[d] changed.” The circuit court further found that father’s parental rights

to two older children previously had been involuntarily terminated. The circuit court found that the

termination of father’s parental rights was in the children’s best interests and terminated father’s

rights under Code § 16.1-283(C)(2) and (E)(i). These appeals followed.

                                             ANALYSIS

        “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

                                                  -5-
(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

        Father argues that the circuit court erred in terminating his parental rights under Code

§ 16.1-283(E)(i). He contends that it was not in the children’s best interests to terminate his parental

rights because he was in fair health, he had stable housing, he visited with the children, he resolved

the mouse feces issue, and the children were healthy.

        A parent’s parental rights may be terminated “if the court finds, based upon clear and

convincing evidence, that it is in the best interests of the child and that (i) the residual parental

rights of the parent regarding a sibling of the child have previously been involuntarily

terminated . . . .” Code § 16.1-283(E)(i). Here, HRSSD presented evidence that father’s parental

rights to two older children, who are the siblings to M.N.M. and M.C.M., were involuntarily

terminated in 2010.

        Moreover, the circuit court found that termination of father’s parental rights to M.N.M.

and M.C.M. was in their best interests. “‘[T]here is no simple, mechanical, cut and dried way’ to

apply the best interests of the child standard.” Bristol Dep’t of Soc. Servs. v. Welch, 64

Va. App. 34, 48 (2014) (quoting Peple v. Peple, 5 Va. App. 414, 422 (1988)). “Instead, ‘the

question must be resolved . . . in light of the facts of each case.’” Id. (quoting Toombs v.

Lynchburg Div. of Soc. Servs., 223 Va. 225, 230 (1982)). The circuit court considered that the

children had been in foster care for over twenty-five months, and HRSSD previously had

provided father with prevention services for thirteen months. The circuit court found that none

of the circumstances had changed, despite these services. The children were not attached to

                                                  -6-
father, and he had not attempted to contact them or find out how they were doing since HRSSD

changed the foster care goal to adoption.

       Although HRSSD provided services to father, he had no ability to effectively parent the

children, and still placed blame on the children’s biological mother because he felt she should

have maintained the home and she was unemployed. Father had not accepted any responsibility

for his situation or the home’s condition. The circuit court found that no evidence indicated

father could parent independently, “instead, the evidence overwhelmingly shows that he cannot.”

       At the time of the circuit court hearing, nothing had changed except the condition of the

children. The children were thriving in foster care; the circuit court found that M.N.M.’s

improvement in foster care was “dramatic” and M.C.M. was “doing great.” The foster home

provided a safe and structured environment for the children. The circuit court found that the

children deserved permanency and finality. Despite all the services aimed at returning the

children to father’s home, father was still not ready to have the children returned to his care. “It

is clearly not in the best interests of a child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming his [or her] responsibilities.” Tackett v.

Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v.

Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)). Accordingly, the circuit court

did not err in finding that it was in the best interests of M.N.M. and M.C.M. to terminate father’s

parental rights under Code § 16.1-283(E)(i).

       “When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if

so, we need not address the other grounds.” Kilby v. Culpeper Cnty. Dep’t of Soc. Servs., 55

Va. App. 106, 108 n.1 (2009); see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46

Va. App. 1, 8 (2005) (the Court affirmed termination of parental rights under one subsection of

                                                 -7-
Code § 16.1-283 and did not need to address termination of parental rights pursuant to another

subsection). Therefore, we do not need to consider whether the circuit court erred in terminating

father’s parental rights pursuant to Code § 16.1-283(C)(2).

                                         CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                       Affirmed.




                                               -8-